                                          Case 5:18-cv-03412-BLF Document 103 Filed 02/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     PINNACLE VENTURES LLC; PINNACLE                     Case No. 18-cv-03412-BLF
                                         VENTURES DEBT FUND III, L.P.; and
                                   9     PINNACLE IV, L.P.,
                                                                                             ORDER CONDITIONALLY SEALING
                                  10                    Plaintiffs,                          FEBRUARY 11, 2020 ORDER
                                                                                             DEFERRING RULING ON
                                  11             v.                                          PINNACLE’S ANTI-SLAPP MOTION
                                                                                             AND GRANTING PINNACLE’S
                                  12     BERTELSMANN EDUCATION                               MOTION TO DISMISS WITH LEAVE
Northern District of California
 United States District Court




                                         SERVICES LLC,                                       TO AMEND; AND DIRECTING
                                  13                                                         PARTIES TO MEET AND CONFER
                                                     Defendant.                              ON A STIPULATED SEALING
                                  14     ____________________________________                REQUEST
                                  15     AND RELATED COUNTERCLAIMS
                                  16

                                  17          On February 11, 2020, the Court issued an Order Deferring Ruling On Pinnacle’s Anti-
                                  18   SLAPP Motion And Granting Pinnacle’s Motion To Dismiss With Leave To Amend. The order
                                  19   has been conditionally sealed because it references materials that were filed under seal in this case.
                                  20   The parties shall meet and confer to determine whether a stipulated sealing request regarding the
                                  21   order is appropriate. The parties shall submit a stipulated request for redactions to the order (or
                                  22   indicate that no redactions are requested) on or before March 3, 2020.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: February 11, 2020
                                  26                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  27                                                    United States District Judge
                                  28
